                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                         Plaintiff,               )
                                                  )
       vs.                                        )      No. 20-03067-01-CR-S-MDH
                                                  )
JOHRON SANKS,                                     )
                                                  )
                         Defendant.               )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to the One Count

Information filed on August 4, 2020 is now Accepted. The Defendant is Adjudged Guilty of such

offense.




                                                      /s/Douglas Harpool
                                                         DOUGLAS HARPOOL
                                                  UNITED STATES DISTRICT JUDGE




Date: January 19, 2021




           Case 6:20-cr-03067-MDH Document 24 Filed 01/19/21 Page 1 of 1
